v. Sandoval, 503 F.3d 903 (9th Cir. 2007), and Chambers v. McDaniel, 549
F.3d 1191 (9th. Cir. 2008), provided good cause to excuse the procedural
                 bars to his claims regarding his first-degree-murder jury instructions. But
                 see Nika v. State, 124 Nev. 1272, 1289, 198 P.3d 839, 851 (2008) (holding
                 that using the Kazalyni instruction prior to Byford was not error because
                 the instruction correctly stated Nevada law in effect at the time). This
                 court has already held that Byford, Polk, and Chambers do not constitute
                 good cause to overcome appellant's procedural bars.      Carpino v. State,
                 Docket No. 54500 (Order of Affirmance, June 9, 2010). That holding is the
                 law of the case and "cannot be avoided by a more detailed and precisely
                 focused argument subsequently made after reflection upon the previous
                 proceedings."   Hall v. State, 91 Nev. 314, 315-16, 535 P.2d 797, 798-99
                 (1975). 2 Further, Carpino filed this petition fourteen years after Byford
                 and seven years after      Polk.    Accordingly, Carpino has failed to
                 demonstrate good cause to overcome the procedural bar. NRS 34.726(1).
                            Additionally, Carpino's actual innocence argument lacks merit
                 because he failed to show that "it is more likely than not that no
                 reasonable juror would have convicted him in light of . . new evidence."
                 Calderon v. Thompson, 523 U.S. 538, 559 (1998) (internal quotation marks


                       1108 Nev. 67, 825 P.2d 578 (1992), receded from by Byford, 116 Nev.
                 at 236-37, 994 P.2d at 714.

                       2Carpino fails to acknowledge that this court has already rejected
                 his argument for ineffective assistance of counsel because the instruction
                 was not error. Carpino v. State, Docket No. 54500 (Order of Affirmance,
                 June 9, 2010); see Strickland v. Washington, 466 U.S. 668, 687-88 (1984)
                 (holding that an ineffective assistance of counsel claim requires, in part,
                 that counsel's conduct was deficient); Nika, 124 Nev. at 1289, 198 P.3d at
                 851.


SUPREME COURT
        OF
     NEVADA
                                                      2
(0) [947A    e
                     omitted); see also Pellegrini v. State, 117 Nev. 860, 887, 34 P.3d 519, 537
                     (2001). Carpino has not presented new evidence or any support for his
                     assertion of actual innocence. Moreover, he has failed to overcome the
                     presumption of prejudice to the State pursuant to NRS 34.800(2). We
                     therefore conclude that the district court did not err in denying Carpino's
                     petition as procedurally barred. Accordingly, we
                                 ORDER the judgment of the district court AFFIRMED.




                                                                                           J.
                     Gibboris                                  Pickering



                     cc:   Eighth Judicial District Court Dept. 20
                           Joseph M. Carpino
                           Attorney General/Carson City
                           Clark County District Attorney
                           Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                          3
(0) 1947A    94e#4